Case 1:18-cv-00174-LO-TCB Document 92 Filed 06/17/19 Page 1 of 3 PageID# 1010




                          UNITED STATES DISTRICT COURT
                                          for the
                              EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


                                                    )
 WENGUI GUO
                                                    )
 a/k/a Miles Kwok,
                                                    )      CASE NO. 1:18-CV-00174-LO-TCB
                                                    )
                                  Plaintiff,
                                                    )
                    - against -                     )
                                                    )
 YELIANG XIA,                                       )
                                                    )
                                  Defendant.        )

       UNOPPOSED MOTION FOR AUTHORIZATION TO USE EVIDENCE
  PRESENTATION SYSTEM AND TO BRING A LAPTOP INTO THE COURTHOUSE

           COMES NOW, Plaintiff Wengui Guo, by counsel, and moves this Court for

 authorization to use the Court’s Evidence Presentation System and to bring a laptop into the

 courthouse for use at trial, and as grounds, states as follows:


           1.    Trial is calendared to commence in this action on July 1, 2019.


           2.    Some of the evidence Plaintiff intends to present consists of online postings by

 Defendant, including images, text, and videos.


           3.    In order to present such evidence most efficiently, counsel for Plaintiff seeks to

 utilize the Court’s Evidence Presentation System, and bring his laptop into the courthouse to do

 so.


           4.    The Court’s standard forms for the request of the use of the Evidence Presentation

 System and authorization to bring electronic devises into the courthouse are submitted herewith.




 1017441
Case 1:18-cv-00174-LO-TCB Document 92 Filed 06/17/19 Page 2 of 3 PageID# 1011




          5.       Defendant does not oppose this motion.


          WHEREFORE, Plaintiff Wengui Guo respectfully requests that the Court authorize

          counsel for Plaintiff to utilize the Court’s Evidence Presentation System and to bring a

          laptop into the courthouse for use during the trial in this action.


 Dated:        Washington, DC
               June 17, 2019
                                                     ZEICHNER ELLMAN & KRAUSE LLP

                                                 By: /s/ J. David Morrissy_______
                                                      J. David Morrissy, Esq.
                                                      VA Bar No. 93113
                                                      409 7th Street NW
                                                      Suite 300
                                                      Washington, DC 20004
                                                      dmorrissy@zeklaw.com
                                                      Telephone: (202) 783-0316
                                                      Fax: (212) 753-0396
                                                      Counsel for Plaintiff




                                                     2
Case 1:18-cv-00174-LO-TCB Document 92 Filed 06/17/19 Page 3 of 3 PageID# 1012




                                   CERTIFICATE OF SERVICE

           I hereby certify that I have, this 17th day of June 2019, caused an accurate copy of the

 foregoing motion for authorization to use the Court’s Evidence Presentation System and to bring

 a laptop into the courthouse for use during trial to be filed with the Clerk of Court using the

 CM/ECF system, which sent a notification of such filing to the following:

 Harry Adrian Dennis, III
 Dennis Stewart & Krischer PLLC
 2007 15th Street N
 Suite 201
 Arlington, VA 22201
 888-666-0512
 Fax: 703-524-5283
 Email: hadthree@gmail.com



                                                    /s/ J. David Morrissy_______
                                                    J. David Morrissy, Esq.
                                                    VA Bar No. 93113
                                                    Zeichner Ellman & Krause
                                                    409 7th Street NW
                                                    Suite 300
                                                    Washington, DC 20004
                                                    dmorrissy@zeklaw.com
                                                    Telephone: (202) 783-0316
                                                    Fax: (212) 753-0396
                                                    Counsel for Plaintiff




 1014130
